Citation Nr: 1412837	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to higher initial ratings for hemorrhoids, rated noncompensable prior to April 4, 2012, and 10 percent from then. 

2.  Entitlement to higher initial ratings for left knee degenerative arthritis, rated noncompensable prior to April 4, 2012, and 10 percent from then.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active air service from June 1992 to June 2004.  He is a Persian Gulf War veteran and he is a medical doctor.

This matter arises to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that in pertinent part, granted service connection for hemorrhoids (zero percent), granted service connection for left knee degenerative arthritis (zero percent), and denied service connection for a right knee disorder.  The Veteran appealed for compensable hemorrhoid and left knee ratings and for service connection for a right knee disorder.  The Board remanded these issues in October 2011 for development.

In November 2012, VA's Appeals Management Center (hereinafter: the AMC) granted service connection for the right knee.  The Veteran has not disagreed with the effective date or initial rating.  Therefore, the Board will not further address the right knee. 

In November 2012, the AMC granted a 10 percent rating for hemorrhoids effective April 4, 2012, and granted a 10 percent rating for the left knee effective April 4, 2012.  The Veteran has continued his appeal for greater ratings for the entire appeal period.  The Board has re-characterized the issues shown on page 1 to reflect these changes.

In his March 2008 substantive appeal, the Veteran reported insomnia due to knee pain.  This secondary service connection claim is referred to the RO for appropriate action.

The record before the Board consists of paper claims files and electronic files. 



 FINDINGS OF FACT

1.  Hemorrhoids have been manifested throughout the appeal period by frequently recurring medium-sized external and internal hemorrhoids that are thrombotic and produce excessive redundant tissue that must periodically be excised.  

2.  At no time has the service-connected hemorrhoids caused anemia or fissures.  

3.  The service-connected left knee disability has been manifested throughout the appeal period by pain, heat, redness, and popping (crepitus); full range of motion in flexion and extension is shown; additional functional impairment due to flare-ups of pain and swelling that causes less movement than normal, is shown.  

4.  The evidence for left knee instability is at least in relative equipoise. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent schedular rating, and no higher, for hemorrhoids have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).

2.  The criteria for a 10 percent schedular rating, and no higher, for left knee painful motion have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10. 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

3.  The criteria for a separate 10 percent schedular rating for left knee instability have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10. 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA  notified the claimant of its duties to assist in a letter sent to the claimant in July 2005.  The letter was sent prior to the initial unfavorable decision by the RO, although the letter might be deficient in other respects.  VA sent another notice letter to the Veteran in December 2011.  While this letter contains all necessary items set forth in Dingess, 19 Vet. App. 473, its later issuance created a timing error.  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 120.  

To remedy the timing error, VA re-adjudicated the claims in a September 2012 supplemental statement of the case.  Therefore, VA has fulfilled its duty to notify the Veteran of the evidence necessary to prevail on his claims. 

VA's duty to assist the Veteran in the development of the claim has also been met.  Service treatment records (STRs) and all pertinent VA records have been obtained and associated with the file.  VA scars examinations were conducted at various times.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports are adequate, as the examiners reviewed the pertinent medical history and considered the claimant's assertions.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court stressed, "The distinction between and original rating and a claim for an increased rating may be important, however, as discussed in parts II.A.1. and 2. below, in terms of determining the evidence that can be used to decide whether the original rating on appeal was erroneous..."  Id, at 126.  In subsequent dicta, the Court instructed the Board to obtain a medical opinion addressing the frequency of Fenderson's headaches during an earlier portion of the appeal period.  Id, at 127.

The Court also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Higher Initial Hemorrhoid Rating

Hemorrhoids have been rated 10 percent disabling, effective April 4, 2012, under Diagnostic Code 7336.  Under Diagnostic Code 7336, mild or moderate internal or external hemorrhoids warrant a noncompensable rating.  Where external or internal hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences, a 10 percent rating is warranted.  Where external or internal hemorrhoids persistently bleed and cause anemia, or where there are fissures, a 20 percent rating, the maximum offered under Diagnostic Code 7336, is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).  

Note: Thrombotic means pertaining to or affected with thrombosis, Dorland's Illustrated Medical Dictionary 1708 (28th ed. 1994).  Thrombosis means the formation, development, or presence of a thrombus, Dorland's Illustrated Medical Dictionary 1707 (28th ed. 1994).  A thrombus is a blood clot or coagulation, frequently causing vascular obstruction at the point of its formation, Dorland's Illustrated Medical Dictionary 1708 (28th ed. 1994).

The Veteran was discharged from active service on June 30, 2004, and he submitted his original claims for benefits in June 2005, but did not mention hemorrhoids.  The RO received his claim for service connection for hemorrhoids on July 13, 2005, more than one year after discharge from active military service.  Therefore, his appeal period concerning any hemorrhoid rating begins on July 13, 2005.  

The earliest-dated medical record of a hemorrhoid complaint is an October 2005 private medical report that notes hemorrhoids with intermittent rectal drainage, possibly related to constipation.  An April 2006 VA examination report mentions that the Veteran reported a history of hemorrhoids for the final two years of active service with pain during bowel movement.  He had no prior surgery.  He reported recurring flare-ups monthly, lasting up to 10 days.  He used an ointment for relief. The examining physician found no external hemorrhoids, but noted internal hemorrhoids, confirmed by colonoscopy. 

In his March 2008 substantive appeal, the Veteran reported that he was awaiting a consultation with a colo-rectal surgeon concerning hemorrhoids.  He also reported that his internal hemorrhoids flared-up into external hemorrhoids and became irreducible for weeks at a time.  He blamed incontinence accidents on these hemorrhoids.  

A June 2008 UC Health Clinic report notes a 5-year history of rectal bleeding and protrusion.  The report mentions, "The protrusion never reduces."  There was mild redundancy of a left external hemorrhoidal skin.  There was mild erythema over an internal hemorrhoid.  The assessment was symptomatic prolapsing left internal hemorrhoid.  An ELIH [elastic-band ligation of internal hemorrhoids] procedure was discussed.  

An ELIH procedure was performed on July 17, 2008, at UC.  
An August 2008 UC Health Clinic report notes recurrent bright red blood and prolapsing.  A repeat ligation was considered.  

A September 2008 UC Health Clinic report notes that no hemorrhoid was observed, but the Veteran did have a bowel protrusion that was readily reduced.

In October 2011, the Board remanded the claim for an examination and opinion.  The Board requested that an examiner report all signs and symptoms necessary for rating the disability.  

VA's AMC obtained additional private medical reports.  Among these is a January 2012 UC examination report that lists iron deficiency as a current health problem.  This could be relevant to the current appeal because a criterion for a 20 percent schedular rating for hemorrhoids is that anemia be shown.  The January 2012 UC examination report contains a hand-written annotation, however, that attributes the iron deficiency to Ibuprofen, taken for bilateral knee pains for years.  Thus, anemia, due to frequent hemorrhoidal bleeding, is not suggested by this report. 

An April 4, 2012-dated VA disability benefits questionnaire reflects that the prolapsed internal hemorrhoids had recurred and might need surgery in the future.  The examiner graded these hemorrhoids as mild to moderate in size with bleeding, pain, and intermittent prolapse of internal hemorrhoidal tissues.  The examiner found that the disability did not affect the Veteran's ability to work.

In April 2012, the Veteran reported that as a physician himself, he managed his hemorrhoids during active service until 2002 when he sought medical assistance.  He reported that after ligation in 2008, his hemorrhoids returned in two or three weeks.  He reported that although he has been too busy, further surgery was indicated.  

From the facts set forth above, hemorrhoids have been manifested throughout the appeal period by frequently recurring external and internal hemorrhoids, medium-sized, with excessive redundant tissue.  While VA has already conceded that these manifestations are shown beginning on April 4, 2012, and that they more nearly approximate the 10 percent rating criteria, the evidence clearly reflects a much earlier history of such manifestations.  The following items of evidence support this conclusion; (1) the Veteran, who is a medical doctor, reported in March 2008 that his hemorrhoids became irreducible for weeks at a time; and, (2). UC reports dated in 2008 note both internal and external hemorrhoids.  A June 2008 UC report notes redundant external tissue and internal hemorrhoidal tissue protruding out of the anus.  An August 2008 UC Health Clinic report notes recurrent bright red blood and prolapsing.  A September 2008 UC Health Clinic report reflects that the protruding hemorrhoids mentioned the month prior currently appeared to be an actual protrusion of the bowel.  

The number of recurring hemorrhoids, the bleeding, and the evidence of excessive redundant tissues strongly suggest that the criteria of a 10 percent rating (large or thrombotic hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences) are more nearly approximated for the entire appeal period.  At no time has anemia (due to hemorrhoids) or fissures been shown.  Therefore the criteria of a 20 percent schedular rating are not more nearly approximated at any time during the appeal period.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, 21 Vet. App. at 510.  

Higher Initial Left Knee Rating

For disabilities of the musculoskeletal system, VA is required to apply the provisions of 38 C.F.R. §§ 4.14, 4.40, and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Concerning §§  4.14, the DeLuca Court stressed that pain on use represents a functional loss due to pain that is separate from limited motion.  Id at 205.  The Court then stressed that § 4.40 specifically refers to disability due to lack of normal "endurance", provides for a rating to be based on "functional loss ... due to ... pain", and states that "a part which becomes painful on use must be regarded as seriously disabled" (emphasis added by the Court).  Id.  

Concerning § 4.45, the Court stressed that this subsection addresses "factors of disability" of "the joints", and further "provides that in rating disabilities of joints, 'inquiry will be directed to' '[w]eakened movement', '[e]xcess fatigability', '[i]ncoordination', and '[p]ain on movement', in addition to limitation of motion."  Id at 206.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  Id.

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:
    
    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Left knee degenerative joint disease with ACL reconstruction has been rated 10 percent disabling, effective April 4, 2012, under Diagnostic Code 5010.  Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

In turn, degenerative arthritis is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable [emphasis added] under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

For purposes of rating an arthritis disability, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (excerpt).

The Veteran was discharged from active service on June 30, 2004, and he submitted a claim for service connection for the knees in June 2005.  Therefore, the appeal period concerning any knee rating begins on July 1, 2004.  

The earliest-dated post-service medical record of a left knee complaint is an April 2006 VA X-ray report of early degenerative changes in the left patellofemoral joint and post-surgical changes due to previous ACL reconstruction surgery.  

A May 2006 VA examination report reflects that the Veteran reported intermittent, pain, heat, redness, instability, and popping of the left knee.  He reported flare-ups of pain and swelling.  The examiner found full range of motion of both knees with no instability.  The examiner did not address painful motion, but did find that repetitive testing revealed no additional functional impairment.  The assessments were status post ACL reconstruction with early degenerative changes, per X-ray.

In his March 2008 substantive appeal, the Veteran reported bilateral knee pains, worse with activities.  He reported crepitation and asked why this was not mentioned on his examination report.  He reported insomnia due to knee pain. 

In October 2011, the Board remanded the claim for an examination.

An April 4, 2012-dated VA disability benefits questionnaire reflects that the left knee flexed painlessly to 130 degrees and painlessly extended to full extension, that is, zero degrees.  The examiner reported additional functional impairment due to less movement than normal.  The examiner tested for instability in each plane, but found none.  The examiner specifically found that there was some additional left knee pain as a residual of right knee surgery, but concluded that the left knee disability would not impact the ability to work. 

On April 5, 2012, the Veteran wrote a letter to the Board in which he reported that his left knee joint is unstable and painful on use.  He reported bilateral edema of the legs.  He reported continuing semilunar cartilage instability in both knees.  

From the facts set forth above, the service-connected left knee disability has been manifested throughout the appeal period by pain, heat, redness, instability, and popping of the left knee, full range of motion in flexion and extension, and crepitation.  Additional functional impairment due to flare-ups of pain and swelling, causing less movement than normal, is shown.  

Concerning instability, a VA examiner tested the knee in each plane and found no lateral, anterior, or posterior instability of the left knee joint.  On the other hand, the Veteran, who is also a medical doctor, reported left knee joint instability more than once during the appeal period.  It appears that as medical doctors, both physicians are qualified to test the left knee for instability.  The Veteran would likely be more familiar with his knee's performance under varying loads and conditions, whereas it is likely that the compensation examiner observed the knee on the examination table for a few minutes.  Thus, evidence for left knee instability is at least in relative equipoise because of reasonable doubt on the matter.  The Board need not resolve the issue because where reasonable doubt exists, the Veteran wins.  Gilbert, 1 Vet. App. at 53.  The Board finds therefore, that left knee joint instability is shown.  

Under Diagnostic Code 5257, slight knee disability due to instability or subluxation warrants a 10 percent rating.  Moderate knee instability warrants a 20 percent rating and severe instability warrants a 30 percent rating.  38 C.F.R. §§ 4.71, Plate II, § 4.71a, Diagnostic Code 5257 (2013).  In this case, any left knee instability is not shown to be more than slight. Thus, the criteria of a schedular rating greater than 10 percent for instability are not more nearly approximated. 

Where a claimant has arthritis and instability of a knee, separate ratings are authorized under 38 C.F.R. § 4.71a.  VAOPGCPREC 23-97 (62 Fed. Reg. 63,604 (1997)).  For a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (63 Fed. Reg. 56,703-704 (1998)).  Because instability is likely, and because X-rays confirm arthritis, a separate instability rating is authorized.  As noted above, slight lateral instability warrants a 10 percent rating.  No evidence has been submitted to show that any left knee instability is more than slight.  Thus, a separate 10 percent schedular rating for left knee instability must also be granted. 

Under Diagnostic Code 5260, limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2013).  

Limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2013).  

Although the left knee's ranges of motion are within normal limits, there is some painful motion and there is crepitus.  As noted earlier, 38 C.F.R. § 4.59 requires the at least the minimum rating for limitation of motion or instability be granted.  Thus, under this guidance, a 10 percent rating for painful motion must be granted for the entire appeal period.  The evidence does not show that any painful limitation of motion warrants a schedular rating greater than 10 percent.  Thus, a schedular rating greater than 10 percent for limitation of motion must be denied for the entire appeal period. 

Comparing the painful motion of the left knee to the rating criteria, the criteria of a 10 percent schedular rating are more nearly approximated for the entire appeal period.  At no time has anemia or fissures been shown.  Therefore the criteria of a 20 percent schedular rating for painful motion are not more nearly approximated at any time during the appeal period.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, 21 Vet. App. at 510.  

Extra-schedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for her service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Court has stressed that consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

Moreover, in Thun v Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Id, at 1368.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  

In this case, the established schedular criteria have not been shown or alleged to be inadequate to describe the severity and symptoms of the claimant's disability; the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and, there is no evidence that an extra-schedular disability rating would be in the interest of justice.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  


ORDER

An initial schedular rating greater than 10 percent for hemorrhoids is denied; however, the initial 10 percent schedular rating for hemorrhoids is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 

An initial schedular rating greater than 10 percent for left knee painful motion is denied; however, the initial 10 percent schedular rating is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits.

A separate 10 percent schedular rating for left knee instability is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


